RICHARDS, J.
The record contains no evidence that the father had any knowledge of the son’s drinking, nor is there any evidence that the son was in the habit of becoming intoxicated. He had' been accustomed to drive this car whenever he chose, usually however, asking permission from his father. He was familiar with the operation of automobiles, and his father knew that he was an experienced ■ driver.
The bill of exceptions discloses clearly that on the night in question the son was on a pleasure trip of his own and not on any‘mission for his father, and he was not the agent or employe of the father, nor in his service.
It is settled law in Ohio that the mere family relationship in cases where the father owns an •automobile and a son is allowed to use it for his own purposes on such occasions as he may see fit, does not create liability against the owner of the ear for damages resulting from the negligence of the son in operating it. Where the father is not guilty of negliegence in entrusting the car to a son who is an incompetent driver, liability can only arise when the. son is operating the car as agent or employe of the father or on a mission for him.
Elms v. Flick, 100 Ohio St., 186;
Bretzfelder v. Demaree, 102 Ohio St., 105;
Weber v. Herman, 24 Ohio App., 395.
And even if the sort was the agent of the father for the purpose of taking the car to the garage as directed by his father, such agency would not exist when the son, in violation of the directions given him, took the car on a pleasure trip of his own.
There being no circumstances in the record tending to show liability of the owner of the car, the judgment should be reversed and final judgment rendered in favor of the plaintiff in error.
(Williams and Lloyd, JJ., concur.)